UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of report (Date of earliest event reported): November 18, 2009 Cetrone Energy Company (Exact name of registrant as specified in its charter) Nevada 333-153381 26-1972677 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 11010 East Boundary Rd., Elk WA 99009 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 509- 435-2339 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02.
